Case 4:20-mj-00424-N/A-JR Document1 Filed 07/22/20 Page 1 of 1

CRIMINAL COMPLAINT
(Submitted electronically)

 

United States District Court DISTRICT of ARIZONA:

 

DOCKET NO.
United States of America
Vv.

 

Casey Bright DOB: 1996; U.S. Citizen MAGISTRATE'S CASE NO.

20°9N 424 NE

 

 

Complaint for violation of Title 18 United States Code §§ 922(g)(1) & 924(a)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about June 23, 2020, at or near Nogales, in the District of Arizona, Casey Bright, knowingly having been

another state or foreign country; in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a).

 

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On June 23, 2020, at approximately 12:41 p.m., agents working patrol duties near Nogales, Arizona, saw a purple
GMC Jimmy pull into a Circle K parking lot. Agents noticed that there was one driver and three passengers in the
back seat of the vehicle. During a consensual encounter with the driver, identified as Casey Bright, agents asked

and Bright admitted that he had a shotgun in the vehicle. Agents searched the vehicle and found a short barrel 12

shotgun, bearing serial number NC217810, said firearm being in and affecting commerce in that it was previously
transported into the state of Arizona from another state.

Bright had been knowingly convicted of a crime punishable by imprisonment for a term exceeding one year, that is
Dangerous drug possession for sale, in Graham County Superior Court Case No S-0500/CR-201500372, on
February 23, 2016,

Bright if the three passengers were in the U.S. illegally and Bright placed his head down and sighed. Agents then .
asked the three passengers of their nationality and all three passengers admitted to being from Mexico and being in i
the U.S. illegally. Agents asked Bright if there was anything in the vehicle that could cause any harm to the agents | if

 

MATERIAL WITNESS(ES) IN RELATION TO THE CHARGE:

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT

. . RICARDO ISLAVA pitern0200722 01250-0700"
Being duly sworn, I declare that the foregoing is —e—eéee~

 

true and cortect to the best of my knowledge. OFFICIAL TITLE .

REVIEWED by AUSA arma Ac. Ad Pano. fe SIF Border Patrol Agent

 

 

‘Swom to telephonically.

 

 

 

SIGNATURE OF MAGISTE? DGB» DATE
* ae July 22, 2020

 

 

oan SELENA, PS
1) See Federal rules of FCriminal a eta 3, 4.1 and54

te ng MOM RSM MADRE enti Semen Rete RR Oe

previously convicted of a crime punishable by imprisonment for a term exceeding one year, that is Dangerous drug};
possession for sale, in Graham County Superior Court Case No S-0500/CR-201500372, on February 23, 2016, did} :
knowingly possess a firearm, that is a New England Firearms, 12 gauge shotgun, bearing serial number NC217810,}
said firearm being in and affecting commerce in that it was previously transported into the state of Arizona from|

see UTE ga tO

NAL AN PATENT tN =

gauge shot gun hidden inside a duffle bag in the rear of the vehicle. That is a New England Firearms, 12 gauge : | PS

 

 

 

 
